Citation Nr: 0007015	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-06 854A	)	DATE
	)
	)


THE ISSUE

Whether an April 1998 decision of the Board of Veterans' 
Appeals denying entitlement to compensable ratings for otitis 
media and bilateral hearing loss should be revised or 
reversed on the grounds of clear and unmistakable error. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in April 1998.


FINDINGS OF FACT

1.  In an April 1998 decision, the Board denied compensable 
ratings for otitis media and bilateral hearing loss.

2.  There is no evidence of frequent hospitalizations or 
marked interference with employment as a result of service-
connected otitis media or bilateral hearing loss.  

3.  At the time of the April 1998 decision, the moving party 
had not alleged entitlement to extraschedular consideration.


CONCLUSION OF LAW

The Board's April 1998 decision was not clearly and 
unmistakably erroneous for denying compensable ratings for 
otitis media and bilateral hearing loss.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.

In pleadings prepared by the moving party in May 1998, and in 
November 1999, it was asserted that "the Board erred by not 
considering whether a higher evaluation was proper based upon 
extraschedular means."  The moving party cited Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) stating that "[t]he 
question of an extraschedular rating is a component of the 
appellant's claim for an increased rating."

Under 38 C.F.R. § 3.321(b)(1) (1999), the VA's Chief Benefits 
Director or the Director of the Compensation and Pension 
Service is authorized to approve 	an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  

Where there is evidence in the record that shows exceptional 
or unusual circumstances or where the veteran has asserted 
that a schedular rating is inadequate, the Board must 
specifically adjudicate the issue of whether an 
extraschedular-rating analysis is appropriate and, if there 
is enough such evidence, the Board must direct that the 
matter be referred to the VA Central Office (VACO) for 
consideration.  See Shipwash, 8 Vet. App. at 224; Fisher 
(Raymond), 4 Vet. App. at 60; see also 38 U.S.C. § 7104(c) 
(precedent opinions of VA General Counsel binding on BVA); 38 
C.F.R. §§ 14.509, 19.5, 20.101(a) (1999) (same); VAOGCPREC 6-
96 (Aug. 16, 1996) (requiring referral to VACO for 
consideration of extraschedular rating when claimant asserts 
that schedular rating is inadequate).

The 1998 Board considered the medical evidence of the moving 
party's disabilities and found that there was no evidence 
that otitis media was currently active or manifested by a 
continuing suppurative process and as such, a compensable 
evaluation was not warranted due to the lack of a showing of 
the criteria for a compensable evaluation.  With regard to 
hearing loss, the results of audiological testing were 
applied to the rating schedule which showed hearing 
classified as level I hearing in the right ear and level II 
hearing in the left ear.  A mechanical application of the 
schedule indicated that this level of hearing was 
noncompensable.  

The 1998 Board decision did not consider whether the moving 
party was entitled to extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  However, the Board concludes that its 
decision of April 1998 was not clearly and unmistakably 
erroneous on this basis.  There is no evidence in the claims 
file of either frequent periods of hospitalization, marked 
interference with employment due to service-connected 
disabilities, or any indication of unusual or exceptional 
circumstances so as to render the rating schedule inadequate.  
Further, at no time since his initial claim for an increased 
rating did the moving party specifically claim entitlement to 
extraschedular consideration by asserting that the schedular 
rating was inadequate.  In assessing the level of the moving 
party's disabilities, the 1998 Board reviewed the medical 
evidence, noted the absence of any recent problems with 
infection or drainage in the ears, and noted that, although 
he had some hearing loss that would interfere with his 
communication abilities, it was nicely corrected with hearing 
aids.

As stated by the Court and adopted in the regulations 
governing motions alleging clear and unmistakable error in 
prior Board decisions, for such error to exist, the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable.  See Fugo, supra, 6 Vet. App. at 43, 
44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error) and Luallen v. Brown, 8 Vet. App. 92, 95 
(1995) (a disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error).

In this case, the Board finds that the moving party has 
failed to set forth persuasive reasons why the Board decision 
of April 1998 was clearly and unmistakably erroneous to the 
extent that, had the alleged errors not been committed, the 
outcome in the case would have been manifestly different.  
Fugo, 6 Vet. App. at 44.   As detailed above, there was no 
evidence in the claims file to suggest that the rating 
schedule was inadequate to rate the veteran's disabilities 
and that extraschedular consideration might be appropriate.  
Without any evidence of frequent hospitalizations or marked 
interference with employment, and with no allegation of 
entitlement to extraschedular consideration before it, the 
1998 Board was not erroneous in failing to consider the 
moving party for extraschedular consideration. 


ORDER

The motion for revision or reversal of an April 1998 decision 
of the Board of Veterans Appeals denying entitlement to 
compensable ratings for otitis medial and bilateral hearing 
loss based on clear and unmistakable error is denied.



		
	BETTINA S. CALLAWAY
                                    Member, Board of 
Veterans' Appeals


 


